Citation Nr: 9928397	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-01 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a right ankle disorder 
as secondary to the service-connected residuals of a non-
union fracture of the left medial malleolus with traumatic 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1961 to 
October 1962.  This appeal arises from a November 1997 rating 
decision of the Boston, Massachusetts, regional office (RO) 
which determined that the veteran's claim of service 
connection for a right ankle disorder was not well grounded.  


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's diagnosed avulsion fractures of the right medial 
malleolus with the residuals of his service-connected non-
union fracture of the left medial malleolus with traumatic 
arthritis.

2.  The veteran's claim for service connection for a right 
ankle disorder as secondary to the service-connected 
residuals of a non-union fracture of the left medial 
malleolus with traumatic arthritis is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
ankle disorder as secondary to the service-connected 
residuals of a non-union fracture of the left medial 
malleolus with traumatic arthritis is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's enlistment examination indicated that his feet 
and lower extremities were normal.  Shortly thereafter, he 
started to seek treatment for left ankle pain.  X-rays 
revealed an old healed fracture of the distal shaft of the 
left fibula.  The medial malleolus was separate from the 
distal tibia and its surfaces were rounded suggesting that 
the injury was old.  There was also evidence of degenerative 
changes.  The injuries of the left ankle were observed to 
have existed prior to the veteran's entry into service.  
Subsequent service medical records indicated that the veteran 
continued to complain of left ankle pain, and that he 
received treatment for the same.  A complaint pertaining to 
bilateral ankle pain was registered in December 1961.  X-rays 
taken of the right ankle showed normal osseous structures.  
The veteran was eventually discharged from service due to his 
left ankle disorder.

In November 1962, service connection was granted for the 
residuals of a non-union fracture of the left medial 
malleolus with traumatic arthritis.  The RO determined that 
the veteran's inservice treatment demonstrated aggravation 
beyond the ordinary and usual progression of his pre-existing 
left ankle fracture.  A 10 percent disability rating was 
assigned, effective October 1962.

As part of claims for increased evaluations and service 
connection, medical records from the Boston VA Medical Center 
(VAMC) dated from August 1976 to December 1985 and reports of 
VA examinations conducted in January 1963, October 1963, and 
December 1985 were associated with the claims folder.  Those 
records and reports pertained primarily to the evaluation and 
treatment of the veteran's service-connected left ankle 
disability.  The report of the October 1963 VA examination 
indicated that both ankles appeared symmetrical.  A 
protrusion located on the right foot was slightly more marked 
than a protrusion located on the left foot in the same area.  
Motion was free and easy.  There was no pain to manipulation.  
X-rays taken of the right foot and ankle showed no bone or 
joint pathology. 

In June 1997, the veteran filed a claim for service 
connection for a right ankle condition as secondary to his 
service-connected left ankle disability.  He indicated that 
he had sought treatment for his right ankle disorder through 
the West Palm Beach VAMC in January and February 1997.

The RO filed a request to the West Palm Beach VAMC for all of 
the veteran's treatment records since January 1997.

The veteran was afforded a VA orthopedic examination in 
September 1997.  He discussed his history of left ankle 
problems.  He stated his left ankle shifted and would give 
out under him.  He said he had been wearing a brace on his 
left ankle for several years.  He reported experiencing 
severe episodes of pain and swelling in his right ankle since 
1996, and that he had sought treatment for this condition 
through a private physician and the Palm Beach VAMC.  The 
veteran said that he was told that he suffered from 
tendonitis.  He indicated that he continued to suffer from a 
sharp pain in his right ankle.  He attributed his right ankle 
disorder to his favoring his left ankle and putting excess 
stress and weight on the right ankle.  Examination of the 
right ankle revealed a full range of motion.  There was some 
moderate tenderness in the region of the medial malleolus but 
inversion and eversion did not cause increased symptoms.  The 
diagnoses, in pertinent part, were old non-union of the left 
medial malleolus with some continuing symptoms and pain of 
the right ankle due possibly to tendonitis.  X-rays were 
recommended.

A report of x-rays of the right ankle dated in September 1997 
showed that there were several osseous fragments adjacent to 
the small osseous fragments adjacent to the inferior medial 
malleolus.  These were found to be consistent with prior 
avulsion fractures.  There were also large plantar and 
calcaneal heel spurs.

By a rating action dated in November 1997, service connection 
for a right ankle disorder was denied.  The RO determined 
there was no medical evidence establishing any relationship 
between the veteran's right ankle disorder and any disease or 
injury incurred during his military service.  The RO noted 
that a request for the veteran's treatment records from the 
West Palm Beach VAMC had been made, but that said facility 
had yet to reply to that request.

The veteran filed a substantive appeal in January 1998.  He 
stated that he had been favoring his left ankle for over 30 
years.  He reported wearing a brace on that ankle for over 
eight years.  He said the brace made his left leg slightly 
longer than the right.  The veteran theorized that the 
difference in the lengths of his legs could have caused the 
avulsion fractures in his right ankle.  Similarly, he 
indicated the avulsion fractures may be caused by his 
favoring of one leg over the other.  He once again asked that 
the RO obtain his treatment records from the Palm Beach VAMC.

Outpatient treatment records from the West Palm Beach VAMC 
dated in February 1997 were associated with the claims 
folder.  Those records reflect the veteran's evaluations and 
treatment for hypertension.  There were no findings 
pertaining to a right ankle condition.  

The veteran was afforded another VA orthopedic examination in 
April 1999.  He stated he had been suffering from chronic 
pain over the right medial malleolus since 1996.  He also 
described a tendency of the right and left ankles to give 
out.  He said he had been diagnosed as having tendonitis by 
his caregivers and was prescribed analgesics.  He was wearing 
a brace on the left ankle that extended to the proximal area 
of the calf.  The veteran's gait was of normal cadence and 
speed.  There was no tenderness on palpation of the malleolus 
of the right ankle.  There was some limitation of motion but 
none of the movements were painful.  Motor power of the feet 
was normal.  There was no soft tissue swelling or joint fluid 
accumulation bilaterally.  The diagnoses, in pertinent part, 
were right ankle osseous fragments at the medial malleolus 
consistent with prior avulsion fractures and asymptomatic 
right foot plantar and calcaneal heels spurs.

The examiner indicated that the veteran's right ankle 
disability was a mild one in that the medial malleolus showed 
a prior avulsion fracture with mild loss of range of motion 
and no obvious bony deformities.  Such avulsion fractures 
were noted to be generally independent injuries, that is 
injuries that were the result of a fracture to the ankle in 
question.  The examiner stated that the assessment as to 
whether a mild left ankle disability contributed to a mild 
right ankle disability was "really imponderable."  He 
indicated the literature did not speak about relationships of 
this nature.  However, the literature did speak with respect 
to "severe joint injuries contributing to degenerative 
changes in other joints."

An addendum to the examination report dated in April 1999 
indicated that the veteran had had x-rays taken of his ankle.  
In this regard, the examiner stated there had been no 
interval changes since the studies performed in 1997.

In May 1999, service connection for avulsion fractures of the 
right medial malleolus as secondary to the service-connected 
residuals of a non-union fracture of the left medial 
malleolus was denied.  The RO found there was no evidence 
showing that the veteran's left ankle disability had caused 
his right ankle disorder, or that an increase in the right 
ankle disorder was a result of aggravation from the service-
connected left ankle disability.  A supplemental statement of 
the case was mailed in to the veteran in May 1999.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Service connection may also be 
established on a secondary basis for a disability which is 
shown to be proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1998).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show that (1) a current disability 
exists and (2) the current disability was either (a) caused 
or (b) aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); See also Allen v. Brown, 
7 Vet. App. 439 (1995).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has 

presented evidence of a well-grounded claim.  If not, the 
appeal must fail, because the Board has no jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); See also 
Jones v. Brown, 7 Vet. App. 134, 137 (1994) (noting that a 
well-grounded claim for secondary service connection requires 
medical evidence to render plausible a connection or 
relationship between the service-connected disorder and the 
new disorder).

Here, what is lacking under the Caluza/Jones test is medical 
evidence that the veteran's diagnosed avulsion fractures of 
the right medial malleolus are attributable to his service-
connected residuals of a non-union fracture of the left 
medial malleolus.  The veteran has not offered any medical 
opinion that his right ankle disorder was either caused or 
aggravated by his service-connected left ankle disability.  
The veteran's opinion that his right ankle disorder was the 
result of his years of favoring his left ankle and/or his use 
of a brace on that joint does not meet this standard.  As 
indicated in Espiritu v. Derwinski, questions of medical 
diagnosis or causation demand the expertise of a medical 
professional.  There is no evidence that the veteran has this 
requisite aptitude.  Moreover, the VA examiner opined that it 
was imponderable to state that the veteran's mild left ankle 
disability contributed to a mild right ankle disability.  He 
indicated there was no medical evidence to support such a 
relationship.  Under these circumstances, a well-grounded 
claim for secondary service connection has not been 
presented, and the claim must be denied.


ORDER

Entitlement to service connection for a right ankle disorder 
as secondary to the service-connected residuals of a non-
union fracture of the left medial malleolus with traumatic 
arthritis is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

